In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3382
GUL RONEY,
                                              Plaintiff-Appellant,
                                 v.

ILLINOIS DEPARTMENT OF
TRANSPORTATION,
                                             Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 99 C 4941, Ian H. Levin, Magistrate Judge.
                          ____________
 ARGUED NOVEMBER 3, 2006—DECIDED JANUARY 18, 2007
                  ____________


 Before EASTERBROOK, Chief Judge, and FLAUM and
WILLIAMS, Circuit Judges.
   WILLIAMS, Circuit Judge. This case concerns the sec-
ond Title VII suit brought by Gul Roney, of Indian descent,
against his former employer, the Illinois Department of
Transportation (“IDOT”). In the first suit, filed in 1995, a
jury found that Roney had not been the subject of unlaw-
ful retaliation by IDOT. We affirmed that verdict in
Roney v. Illinois Department of Transportation, No. 98-
1298, 1999 WL 691165 (7th Cir. Sept. 2, 1999). While his
first appeal was pending, Roney filed a second suit against
IDOT asserting: (1) retaliation (for filing the first claim);
(2) employment discrimination on the basis of national
2                                               No. 05-3382

origin; and (3) hostile work environment. The district
court granted IDOT summary judgment on each of
Roney’s claims, finding that Roney could not establish a
prima facie case of retaliation or discrimination or show
that he was subject to a hostile work environment. We
agree and affirm.


                   I. BACKGROUND
    Roney was hired by IDOT in 1979 as an Engineering
Technician II. By 1992, he had been promoted to level IV
(“ET-IV”) and attained the title of Resident Technician, a
position commonly referred to as “Resident Engineer.”
Resident Engineers are assigned by a construction super-
visor to a project where they oversee the work of outside
contractors and supervise all IDOT employees on a project.
  In 1994, Roney filed charges of discrimination with the
EEOC alleging that IDOT had engaged in national origin
discrimination and retaliation. He obtained a Notice of
Right to Sue, and in 1995, he filed his first Title VII action
against IDOT. In that suit, Roney claimed that IDOT
had given him lower salary increases due to his national
origin and retaliated against him after he complained to
his state representative. Roney’s case went to trial, and
the jury returned a verdict in favor of IDOT. Roney
appealed the verdict and we affirmed. See Roney, 1999 WL
691165, at *1.
  On April 28, 1998, while Roney’s first appeal was
pending, he filed a second EEOC charge against IDOT
accusing it of national origin discrimination and retalia-
tion for pursuing his earlier lawsuit. Roney initiated his
second lawsuit against IDOT on July 27, 1999, asserting
claims of retaliation, national origin discrimination, and
hostile work environment. On November 4, 1999, Roney
resigned from IDOT.
No. 05-3382                                               3

   A few months later, Roney amended his EEOC charge
and alleged that IDOT retaliated against him for pursu-
ing his previous lawsuit, filing his new EEOC charge and
bringing a second lawsuit. Roney then filed an amended
complaint, in which he alleged that he was constructively
discharged and subjected to a hostile work environment.
IDOT filed for summary judgment and argued, inter alia,
that some of Roney’s retaliation claims were time-barred.
The district court granted IDOT partial summary judg-
ment on this basis and concluded that Roney’s claims
involving conduct occurring more than 300 days before
he filed his second EEOC charge (i.e., before July 2, 1997)
were time-barred. See Order at 2, Roney v. Ill. Dep’t of
Transp., No. 99 C 4941 (N.D. Ill. May 19, 2000). In reach-
ing this conclusion, the district court found that there was
“no basis for finding a continuing violation in this case.”
Id. On August 15, 2000, Roney filed a second amended
complaint, which incorporated a second Notice of Right to
Sue. After the parties conducted discovery, IDOT again
filed a motion for summary judgment, which was granted
in its entirety. Roney appeals, and we review de novo the
district court’s decision. Tanner v. Jupiter Realty Corp.,
433 F.3d 913, 915 (7th Cir. 2006).


                     II. ANALYSIS
A. Roney’s Retaliation Claims
  Under Title VII’s anti-retaliation provision, it is unlaw-
ful for an employer to “discriminate against” an employee
“because he has opposed any practice made an unlawful
employment practice” by the statute or “because he has
made a charge, testified, assisted, or participated in” a
Title VII “investigation, proceeding, or hearing.” 42 U.S.C.
§ 2000e-3(a). An employee can establish a prima facie case
of retaliation by proceeding under either the direct or
indirect method. See Sublett v. John Wiley & Sons, Inc.,
4                                               No. 05-3382

463 F.3d 731, 740 (7th Cir. 2006). Under the direct ap-
proach, the employee must show evidence that he engaged
in a statutorily protected activity (such as bringing a
Title VII claim) and as a result, suffered an adverse action.
Id. Alternatively, the employee may proceed under the
indirect approach and show that after he complained of
discrimination, he, and not any other similarly situated
employee who did not complain, was subject to an adverse
action although he was performing up to the employer’s
legitimate job expectations. Id. “Failure to satisfy any one
element of the prima facie case is fatal to an employee’s
retaliation claim.” Id. (quoting Hudson v. Chi. Transit
Auth., 375 F.3d 552, 560 (7th Cir. 2004)).


i. Roney’s demotion claim is time-barred.
  Before we address the sufficiency of Roney’s claims of
retaliation, we must first settle an issue disputed by the
parties at oral argument: whether Roney’s demotion
claim is time-barred by Title VII’s statute of limitations.
At the outset of the litigation, the district court ruled that
Roney could not recover on his claims that involved
conduct occurring before July 2, 1997. The district court’s
ruling stems from 42 U.S.C. § 2000e-5(e)(1), which pro-
vides that a charge of employment discrimination must
be filed with the EEOC within 300 days of the alleged
unlawful employment practice. An “unlawful employment
practice” includes various discrete acts such as “termina-
tion, failure to promote, denial of transfer, or refusal to
hire.” See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.
101, 114 (2002); 42 U.S.C. § 2000e-2(a). If a plaintiff does
not file a charge concerning a discrete act of discriminatory
conduct within 300 days of its occurrence, his claim is
time-barred and he may not recover. Morgan, 536 U.S. at
109-10. Because Roney’s EEOC charge was filed on April
28, 1998, any discrete acts that occurred more than 300
No. 05-3382                                                    5

days prior to this date, or before July 2, 1997, cannot be
the basis of his Title VII claims.
  Although Roney acknowledges the cut-off date in his
brief, one of his most significant claims of retaliation—that
IDOT demoted him from the position of Resident En-
gineer, ET-IV to Resident Technician/Inspector—took place
in November 1996. At oral argument, Roney’s counsel
characterized Roney’s alleged demotion by IDOT as
conduct of a “continuing nature,” of which Roney did not
become aware until he received a performance evaluation
in 1998. However, the record establishes that Roney
knew about the retaliatory act of which he now com-
plains shortly after it occurred. On November 21, 1996,
Roney wrote a letter to his supervisor, Lee Schmidt,
wherein Roney complained that Schmidt had entered
Roney’s working title as Resident Technician/Inspector in
his performance plan for November 1996 to November
1997. In the letter he states, “it appears that you want
me to consent to your biased and prejudicial review of my
overall and specific abilities contrary to Mr. Saeed’s
rating.”1 It is clear that Roney thought he had been
discriminated against by the change in his title, which
Roney claims was a demotion; however, Roney waited over
300 days to file a charge with the EEOC.
  As explained by the Supreme Court in Morgan, “discrete
discriminatory acts are not actionable if time barred, even
when they are related to acts alleged in timely filed
charges. Each discrete discriminatory act starts a new
clock for filing charges alleging that act.” 536 U.S. at 113.
A demotion, like other discrete acts of alleged discrim-
ination, is an unlawful employment practice that must
be brought to the EEOC’s attention within 300 days of


1
  Docket No. 86, Lee Schmidt Dep., Ex. 15, Roney v. Ill. Dep’t of
Transp., No. 99 C 4941 (N.D. Ill. May 4, 2005).
6                                                No. 05-3382

its occurrence. See Pegram v. Honeywell, Inc., 361 F.3d
272, 280 (5th Cir. 2004) (listing demotions in the category
of discrete acts). Because Roney waited more than 300
days after the alleged demotion to file an EEOC charge,
his demotion claim is time-barred.2 In addition, the
incidents accompanying the demotion—his inability to
control his own overtime and the loss of his Resident
Engineer mailbox—are likewise excluded from our con-
sideration. See Jones v. Merchants Nat’l Bank & Trust Co.
of Indianapolis, 42 F.3d 1054, 1058 (7th Cir. 1994) (finding
that because the plaintiff ’s promotion claims were un-
timely, her claim of discriminatory pay based on her
failure to obtain the promotion was also time-barred).


ii. Roney cannot establish a prima facie case of retaliation.
  We now turn to Roney’s timely filed claims of retaliation.
In doing so, we recognize that the discriminatory acts
proscribed by Title VII’s anti-retaliation provision are
not limited to those that affect the terms and conditions
of one’s employment. See Burlington N. & Santa Fe Ry.
Co. v. White, 126 S. Ct. 2405, 2412-13 (2006). However, the
employer’s challenged action must be one that a reason-
able employee would find to be materially adverse such
that the employee would be dissuaded from engaging
in the protected activity. See id. at 2415. As discussed
below, Roney’s numerous claims of retaliation cannot
succeed because they either do not rise to the level of a
materially adverse action or have no support in the record.
  Roney alleges that IDOT retaliated against him both
during and after his employment at IDOT. During his


2
  Title VII’s filing requirement is subject to the doctrines of
equitable tolling and estoppel, see Morgan, 536 U.S. at 113,
however, Roney does not invoke them in support of his argu-
ment that his demotion claim was timely filed.
No. 05-3382                                                7

employment, Roney claims that IDOT: (1) assigned him to
a dangerous inspection job for which he had not been
trained; (2) refused to create a performance plan for him;
(3) refused his request to use a state vehicle; (4) prevented
him from getting a merit raise by ignoring a positive letter
of recommendation; (5) threatened him with termination
because he did not file an Economic Interest Statement;
and (6) disciplined him based on fabricated grounds. Roney
also raises a claim of constructive discharge that we
will address at the conclusion of this opinion.
  Roney contends that he was “assigned to painting
operations, a dangerous job, for which [he] was never
trained” Brief for Appellant at 23, Roney v. Ill. Dep’t of
Transp., No. 05-3382 (7th Cir. Mar. 23, 2006); however,
Roney misrepresents the actual nature of his job assign-
ment. The testimony of Roney’s supervisor Schmidt makes
clear that Roney was not assigned to perform the painting
operations. Rather, his job was to inspect the operations
under the supervision of a Resident Engineer. According to
Schmidt, depending on work load and personnel availabil-
ity, he would often assign people with Resident Engineer
status, like Roney, to work as an inspector under another
Resident Engineer in charge of a project. Because such
assignments were routine, it is unlikely that a reasonable
employee would view Roney’s inspection assignment as
materially adverse.
  Next, Roney cites IDOT’s refusal to create a performance
plan for him between 1996 and 1999, a document that
purportedly forms the basis of an employee’s yearly
evaluation. It is unclear, however, in what way IDOT’s
omission adversely affected Roney. The record shows that
four performance evaluations were completed for Roney
between 1996 and 1999; therefore, any significance that
IDOT’s alleged refusal to create a performance plan may
have had is diminished. Roney’s third claim, that IDOT
refused him use of a state vehicle, is not a materially
8                                              No. 05-3382

adverse action. Although IDOT’s conduct may have
inconvenienced Roney, it is unlikely that it would have
deterred a reasonable employee from making a charge of
discrimination.
  Roney also contends that IDOT deprived him of an
“exceptional performance merit raise” by ignoring an
unauthenticated letter of recommendation written by
another Resident Engineer. However, Roney’s claim is
defeated by the fact that IDOT was no longer giving such
raises during the period at issue. The evidence that Roney
offers in support of his fifth claim, that IDOT threatened
him with termination if he did not file an Economic
Interest Statement (“EIS”), is insufficient to defeat IDOT’s
motion for summary judgment. Roney cites to his declara-
tion and deposition testimony, however, this evidence
lacks the requisite specificity to show that there is a
genuine issue for trial. See Fed. R. Civ. P. 56(e). Roney’s
statements do not establish that IDOT was prohibited
from requiring him to complete an EIS; nor is it known
that IDOT’s alleged threat of termination to enforce this
requirement was improper, let alone a discriminatory
act that could be considered materially adverse.
  In Roney’s sixth claim, he alleges that in 1999, IDOT
took two disciplinary actions against him that were based
on fabricated grounds. The first action, which resulted
in an oral warning, stemmed from a May 1999 incident
between Roney and Resident Engineer Imad Shahatit.
According to the disciplinary report, when Shahatit
confronted Roney about his absence from the job site,
Roney responded by screaming and yelling at Shahatit
and jumping and shaking his head and arms. A con-
tractor who witnessed the incident verified Shahatit’s
story in a statement. Other than Roney’s own speculation,
he points to no evidence that suggests IDOT would invent
the basis for processing the oral warning. The second
disciplinary action of which Roney complains occurred on
No. 05-3382                                                9

July 21, 1999, when IDOT issued another disciplinary
report that accused Roney of falsifying his time record
with regard to overtime. In addition to repeating the
unsubstantiated assertion that IDOT fabricated this
disciplinary report, Roney alleges that IDOT illegally
destroyed the job site records that “would likely” have
assisted him in verifying that he worked on the dates
in question. It is unclear from the record whether IDOT
prematurely destroyed the job site records; however, Roney
does not put forth any evidence that those records con-
tained information that would have confirmed that he
worked on those days.
  Roney’s remaining claims of retaliation, which occurred
after he left IDOT, also fall short of constituting a mate-
rially adverse action. First, Roney claims that in 2001,
during the Illinois State Police’s investigation of a threat-
ening letter received by an IDOT employee, IDOT falsely
reported that Roney had been terminated from his employ-
ment. According to Roney, IDOT’s report caused the
police to interview him as part of its investigation. While
the record is bereft of any direct evidence of the exact
information IDOT conveyed to the police about Roney, one
could infer that someone at IDOT identified Roney as a
former employee who resented the Department. This
sentiment, however, is revealed by the comments Roney
made in his exit interview form. An employer’s truthful
report to the police about an employee is not an adverse
action. Aviles v. Cornell Forge Co., 241 F.3d 589, 593 (7th
Cir. 2001). Roney also claims that IDOT caused the Illinois
Department of Employment Security (“IDES”) to deny
him unemployment benefits. However, there is no evid-
ence that IDES’s ultimate denial of benefits to Roney
could be attributed to IDOT. Rather, the administrative
decision was based on IDES’s finding that Roney was not
constructively discharged because he chose to voluntarily
resign instead of going through the available hearing
process.
10                                            No. 05-3382

  None of the above-alleged acts of discrimination have
the necessary support to establish that they were materi-
ally adverse. Therefore, Roney cannot prove this essential
element of a prima face case of retaliation under either
the direct or indirect method. As such, it is unnecessary
for us to determine whether Roney was treated differently
from a similarly situated employee.


B. Roney’s Remaining Title VII Claims
  As detailed above, Roney cannot show that he suffered
an adverse employment action; therefore, his claim of
national origin discrimination likewise fails. See Ptasznik
v. St. Joseph Hosp., 464 F.3d 691, 696 (7th Cir. 2006)
(citing as an element of a prima facie case of discrimina-
tion under the indirect method a showing that the em-
ployee was subject to an adverse employment action).
Roney’s final claim is that he was subjected to a hostile
work environment because he was embarrassed and
humiliated by IDOT’s treatment. For this claim to be
actionable, the conduct of which Roney complains “must be
sufficiently severe or pervasive to alter the conditions of
employment and create an abusive working environment.”
Ezell v. Potter, 400 F.3d 1041, 1047 (7th Cir. 2005).
Furthermore, the workplace must be shown to be both
subjectively and objectively offensive. Id. Roney submits
that he was embarrassed and humiliated by IDOT’s
treatment, but he offers nothing in the way of establishing
that his work environment could objectively be perceived
as hostile; therefore, this claim is without merit.
  Because we find that Roney was not subject to a hostile
work environment, his claim of constructive discharge is
automatically foreclosed. To advance such a claim, an
employee’s working conditions “must be even more egre-
gious than the high standard for hostile work environment
because an employee is expected to remain employed while
No. 05-3382                                              11

seeking redress.” See Patton v. Keystone RV Co., 455 F.3d
812, 818 (7th Cir. 2006) (internal citations and quotations
omitted). Furthermore, Roney has not alleged any condi-
tions that could be considered “so intolerable that a
reasonable person would have felt compelled to resign.”
See Pa. State Police v. Suders, 542 U.S. 129, 147 (2004).
  In sum, Roney is unable to establish a prima facie case
of retaliation or national origin discrimination. Nor can he
sustain his claims of hostile work environment or construc-
tive discharge. Therefore, the district court’s grant of
summary judgment to IDOT was proper.


                  III. CONCLUSION
  The judgment of the district court is hereby AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-18-07